Exhibit 10.4

EXECUTION COPY

AMENDMENT NO. 23 TO

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”) is entered into as of April 29, 2011 by and among:

(a) Yellow Roadway Receivables Funding Corporation, a Delaware corporation (the
“Company”),

(b) YRC Worldwide Inc., a Delaware corporation (the “Performance Guarantor”),

(c) SunTrust Robinson Humphrey, Inc., Wells Fargo Bank, N.A. (successor by
merger to Wachovia Bank, National Association), The Royal Bank of Scotland plc
(successor to ABN AMRO Bank N.V.), and JPMorgan Chase Bank, N.A. (“JPMorgan”)
(each of the foregoing, a “Co-Agent” and collectively, the “Co-Agents”), and

(d) JPMorgan, as administrative agent for the Groups (together with its
successors and permitted assigns and in such capacity, the “Administrative
Agent” and together with the Co-Agents, and their respective successors and
permitted assigns, the “Agents”),

with respect to that certain Third Amended and Restated Receivables Purchase
Agreement, dated as of April 18, 2008, among the Company, the Committed
Purchasers, the Conduits, the LC Issuer and the Agents (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “RPA”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to such terms in (or incorporated by
reference in) the RPA.

2. Amendment to RPA. Effective as of the Effective Date (as defined herein),
subject to the satisfaction of the conditions precedent set forth in Section 3
below, the proviso appearing in clause (b) of the definition of “Trigger Event”
set forth on Exhibit I to the RPA is hereby amended and restated in its entirety
as follows:

; provided, that for purposes of the foregoing, “Agreed EBITDA Amount” shall
mean, in respect of each of the four consecutive fiscal quarter periods ending
June 30, 2011, September 30, 2011, December 31, 2011, March 31, 2012 and
June 30, 2012, an amount for each such period proposed by the Performance
Guarantor and agreed to by the Required Co-Agents, on or prior to July 22, 2011.



--------------------------------------------------------------------------------

3. Conditions Precedent. This Amendment shall become effective as of the date
(the “Effective Date”) when each of the following conditions precedent have been
satisfied or waived:

(a) The Administrative Agent shall have received the following, each in a form
satisfactory to the Administrative Agent: (i) counterparts of this Amendment
duly executed by the Company, the Performance Guarantor, the Co-Agents, the
Administrative Agent and the Originators, (ii) a duly executed copy of Amendment
No. 21 to the YRCW Credit Agreement (“Amendment No. 21”), dated as of April 29,
2011, among the Performance Guarantor, as borrower, the entities party thereto
as Canadian Borrowers, the financial institutions party thereto and JPMorgan, as
administrative agent, (iii) evidence that all conditions precedent to Amendment
No. 21 have been satisfied and that Amendment No. 21 is in full force and
effect, and (iv) such other documents, instruments or agreements as any Agent
shall reasonably request.

(b) the Company shall have paid the reasonable legal fees and disbursements of
the Administrative Agent’s counsel, Sidley Austin LLP invoiced on or prior to
the date on which the conditions described in clause (a) above and this
clause (b) have been satisfied.

4. Consent to Amendment No. 21. Effective as of the Effective Date, subject to
the satisfaction of the conditions precedent set forth in Section 3 above, the
Co-Agents hereby agree that the Interim Restructuring arising by reason of the
execution and delivery of Amendment No. 21 shall not constitute a Servicer
Default.

5. Deferral of Commitment Fee. (a) The Company acknowledges that due to the
occurrence of a Milestone Failure (as defined in the Co-Agents’ Fee Letter) due
to failure to satisfy the March Pension Fund Condition (as defined in the
Co-Agents’ Fee Letter) prior to April 30, 2011, a portion of the Deferred
Commitment Fee (as defined in the Co-Agents’ Fee Letter) equal to the amount
specified for each Conduit and Wells Fargo on Schedule I hereto is due and
payable by the Company to the Conduits and Wells Fargo on May 2, 2011. The
Conduits and Wells Fargo hereby agree to further defer the payment of such
Deferred Commitment Fee until, and the Company hereby agrees to pay each of the
Conduits and Wells Fargo, in immediately available funds, the amount of such
Deferred Commitment Fee on, the July Payment Date (as defined in the Co-Agents’
Fee Letter); provided that, such Deferred Commitment Fee shall be subject to the
terms and conditions of Section B of the Co-Agent’s Fee Letter, including,
without limitation , (i) that the Company shall have no obligation to pay such
Deferred Commitment Fee if it is due and payable on any date following the
Refinancing Date and (ii) that if the Accelerated Deferred Payment Date shall
occur for any reason other than as a result of a Milestone Failure, the balance
then outstanding of the Deferred Commitment Fee shall be due and payable in
full.

(b) The Company and the Agents agree that the definition of “YRCW Credit
Agreement” set forth in the Co-Agents’ Fee Letter is hereby amended to give
effect to Amendment No. 21, as in effect on the date hereof.

(c) Reference is made to the letter agreement of even date herewith (the “Lender
Support Agreement”) among the Performance Guarantor and certain “Participating
Lenders” relating to the YRCW Credit Agreement. In the event a “Support
Termination Event”

 

2



--------------------------------------------------------------------------------

(as defined in the Lender Support Agreement) shall occur and any party to the
YRCW Credit Agreement shall thereafter demand payment of any amount in the
nature of fees or interest that shall have been deferred, suspended or otherwise
not paid in full when previously due, an Accelerated Deferred Fee Payment Date
shall be deemed to have occurred under and for purposes of the Co-Agent’s Fee
Letter.

(d) For the avoidance of doubt, this Section 5 shall constitute an amendment of
the Co-Agents’ Fee Letter.

6. Representations and Warranties. In order to induce the other parties to enter
into this Amendment:

(a) The Company hereby represents and warrants to the Agents that after giving
effect to Sections 2 and 4 above, (i) no Servicer Default or Potential Servicer
Default exists and is continuing as of the Effective Date or would result from
the execution, delivery and performance of this Amendment, (ii) the RPA, as
amended hereby, constitutes the legal, valid and binding obligations of the
Company and the Performance Guarantor, enforceable against such Person in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law) and (iii) excluding Section 3.1(k) of the RPA solely insofar as it relates
to the absence of a Material Adverse Effect of the type described in clause (i)
of the definition of such term (as to which no representation or warranty is
made hereby), each of the Company’s representations and warranties contained in
the RPA is correct as of the Effective Date.

(b) The Performance Guarantor hereby consents to the amendments herein contained
and ratifies and confirms that the Performance Undertaking remains in full force
and effect.

7. Ratification. Except as specifically amended or otherwise modified herein,
the RPA is hereby ratified, approved and confirmed in all respects.

8. Release. In further consideration of the execution by the Administrative
Agent and the Co-Agents of this Amendment, to the extent permitted by applicable
law, each of the Company and the Performance Guarantor, on behalf of itself and
all of its successors and assigns (collectively, the “Releasors”), hereby
completely, voluntarily, knowingly, and unconditionally releases and forever
discharges the Administrative Agent, each Co-Agent, each of the Purchasers, the
LC Issuer, each of their advisors, professionals and employees, each affiliate
of the foregoing and all of their respective permitted successors and assigns
(collectively, the “Releasees”), from any and all claims, actions, suits, and
other liabilities, including, without limitation, any so-called “lender
liability” claims or defenses (collectively, “Claims”), whether arising in law
or in equity, which any of the Releasors ever had, now has or hereinafter can,
shall or may have against any of the Releasees for, upon or by reason of any
matter, cause or thing whatsoever from time to time occurred on or prior to the
date hereof, in any way concerning, relating to, or arising from (a) the RPA or
any of the other Transaction Documents (including, without limitation, with
respect to the payment, performance, validity or

 

3



--------------------------------------------------------------------------------

enforceability of the Company’s or the Performance Guarantor’s obligations
thereunder, the liens securing such obligations, or any or all of the terms or
conditions of any Transaction Document), (b) the financial condition, business
or operations of the Company or the Performance Guarantor, and (c) the
negotiation, documentation and execution of this Amendment and any documents
relating hereto, except for Claims determined in a final and nonappealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Releasee. The Releasors
hereby acknowledge that they have been advised by legal counsel of the meaning
and consequences of this release.

9. Reference to Agreement. From and after the Effective Date, each reference in
the RPA to “this Agreement”, “hereof”, or “hereunder” or words of like import,
and all references to the RPA in any and all agreements, instruments, documents,
notes, certificates and other writings of every kind and nature shall be deemed
to mean, respectively, the RPA as modified by this Amendment.

10. Costs and Expenses. The Company agrees to pay all reasonable costs, fees,
and out-of-pocket expenses (including reasonable attorneys’ fees and
disbursements) incurred by the Agents in connection with the preparation,
execution and enforcement of this Amendment.

11. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW) WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.

12. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart via facsimile or other electronic transmission shall be deemed
delivery of an original counterpart.

<Signature pages follow>

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW ROADWAY RECEIVABLES
FUNDING CORPORATION

By:

 

 

 

Name:

Title:

YRC WORLDWIDE INC., as Performance Guarantor

By:

 

 

 

Name:

Title:

SUNTRUST ROBINSON HUMPHREY, INC., as Three Pillars Agent By:  

 

 

Name:

Title:

JPMORGAN CHASE BANK, N.A., as Falcon Agent and as Administrative Agent By:  

 

  Name: John M. Kuhns   Title: Executive Director WELLS FARGO BANK, N.A.
(successor by merger to Wachovia Bank, National Association), as Wells Fargo
Agent By:  

 

 

Name:

Title:

 

Amendment No. 23 to

Third Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as
Amsterdam Agent

By:

  RBS SECURITIES INC., as its agent

By:

 

 

 

Name:

Title:

 

Amendment No. 23 to

Third Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

Payee

   Deferred Commitment Fee Amount  

Falcon Asset Securitization Company LLC

   $ 1,745,833   

Wells Fargo Bank, N.A.

   $ 916,667   

Amsterdam Funding Corporation

   $ 1,250,000   

Three Pillars Funding LLC

   $ 1,087,500   